DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed April 26, 2021. Claims 1-11, 13 and 21-23 are pending and are examined to the extent of SEQ ID Nos. 2 and 4. SEQ ID Nos. 3, 5 and 6 are withdrawn from examination. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Objections
2. 	Claims 22 and 23 are objected to because they recite non-elected sequences.  Appropriate correction is required.
Claim Rejections - 35 USC § 102 
3. 	Claims 1-8, 11, 13 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cargill, M. (US 20070054278 (previously cited)). Cargill teaches an isolated SNP (single nucleotide polymorphism) nucleic acid molecule designated as SEQ ID NO:416205 which has 100% sequence identity to Applicant’s SEQ ID NO:4, wherein SEQ ID NO:416205 is operably linked to a heterologous promoter ([0344], [0368]) and comprises a coding sequence for a polypeptide ([0021], [0082], [0107]). SEQ ID NO:416205 can be used as a detection probe or in a homologous recombination method to replace an endogenous coding sequence with all or part of the coding region containing the specifically introduced SNP (claims, [0153]). With regard to Nannochloropsis species because SEQ ID NO:416205 was obtained from Homo sapiens, and Cargill does not refer to Nannochloropsis. Cargill further teaches a host cell [0021], a covalently bounded detectable 35S radio-isotopic label [0312] and a solid support such as a bead [0312]. SEQ ID NO:416205 has 201 nucleotides. Accordingly, the claimed invention is anticipated by the prior art.  
	Applicant traverses primarily the following: (1) Cargill provides 558,824 sequences that are proposed to contain a single nucleotide polymorphism (SNP). (2) Cargill demonstrates no utility for any of the sequences, and no reason suggesting to the person of ordinary skill that any of the SNPs are associated with any disorder. (3)  Cargill discloses no reason for linking any particular disclosed sequence to a heterologous regulatory element or for expressing any particular sequence. (4) Cargill’s disclosure is not enabling, and a disclosure that is not enabling cannot anticipate. 
	Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. With regard to traversal (1), there is no limit to the number of sequences a reference can disclose to be anticipatory. Whether the sequence is identified as a SNP or a spliced leader sequence, it is the same sequence. With regard to traversal (2), there is no evidence, such as an examination on the merits or a court decision, indicating that SEQ ID NO:416205 of Cargill has no utility. Cargill discloses enzyme gene / protein that have well-established utilities in the art, as well as their transcript-based context sequences and genomic based context sequences containing .  
Claim Rejections - 35 USC § 103
4. 	Claims 1-11, 13 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cargill, M. (US 20070054278 (A)), as applied to claims 1-8 and 11, 13 and 21 above, and further in view of Kilian, O. (US 20110091977 (previously cited)).
	The teachings of Cargill have been discussed above. Cargill teaches generically prokaryotic and eukaryotic host cells [0346] but does not teach a heterokont Nannochloropsis host cell.
Nannochloropsis host cell transformants for performing homologous recombination ([0022], [0027]). Kilian further indicates that many other model biological hosts are well known and well-studied [0007]).
	It would have been prima facie obvious at the time the invention was made to substitute the generic host cell of Cargill with another host cell, such as the heterokont Nannochloropsis algal host cell of Kilian, to use with the detection probe or in the homologous recombination method of Cargill as set forth above. The choice of host cell is an experimental design choice without any surprising or unexpected results. Accordingly, one skilled in the art would have been motivated to produce the claimed invention with a reasonable expectation of success.
	Applicant traverses primarily the following: (1) Cargill’s disclosure of 558,824 proposed SNPs provides only generalized guidance regarding the sequences that might lead to a useful result, and such undifferentiated disclosure fails to provide guidance toward the claimed solution and does not support a prima facie case of obviousness. (2) Cargill’s disclosure of 558,824 sequences and a general proposal in Killian of the desirable traits of Nannochloropsis is far from the “easily traversed, small and finite number of alternatives” that the Supreme Court suggested in KSR might support an inference of obviousness. KSR Co. v. Teleflex, 127 S. Ct 1727, 1742 (2007); 598 U.S. 398 (2007). 
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. With regard to traversal (1), Applicant’s argument that Cargill is non-enabling is unpersuasive for the reasons set forth above. The only question here is whether it would have been obvious to substitute the generic prokaryotic and eukaryotic Nannochloropsis host cell. As both Cargill and Kilian teach that various biological hosts are well known and well-studied, it would have been prima facie to substitute one host cell for another with a reasonable expectation of success. With regard to traversal (2), as host cells are finite and identified, the claimed invention is prima facie obvious and consistent with the decision in KSR.
Conclusion
5.	Claims 1-11, 13 and 21 are rejected. Claims 22 and 23 are objected to because they depend from a rejected claim and because they recite sequences that have been withdrawn from examination.  
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7. 	Any inquiry concerning this communications from the Examiner should be directed to Phuong Bui, whose telephone number 571-272-0793.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Amjad Abraham, can be reached at 571-270-7058.  



Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. 

The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/PHUONG T BUI/Primary Examiner, Art Unit 1663